Case 1:18-cv-02185-LJL Document 273-42 Filed 04/06/20 Page 1 of 3




                     Exhibit NNN
Case 1:18-cv-02185-LJL Document 273-42 Filed 04/06/20 Page 2 of 3




     US operates thuggish diplomacy in Hong Kong
     Source:Global Times Published: 2019/8/9 17:13:40




     Photo: IC


     Hong Kong netizens recently exposed a photo of a US diplomat meeting
     with several radical opposition figures including Joshua Wong during a
     sensitive period. Hong Kong media further reported that the diplomat,
     Julie Eadeh, political unit chief of the US consulate general in Hong
     Kong, had been involved in "color revolutions" in other countries. The
     article said her husband is also a US diplomat. It quoted a US church
     publication and mentioned her other family members.

     The US administration has played a disgraceful role in the Hong Kong
     riots. Washington publicly supports the protests and never condemns
     violence that targets police. The US consulate general in Hong Kong is
     stepping up its direct interference in Hong Kong's situation. The US
     administration is instigating turmoil in Hong Kong the way it stoked "color
     revolutions" in other places worldwide.

     However, the US State Department accused the Hong Kong media report
     for "leaking an American diplomat's private information" and called China
     "a thuggish regime." Again, Washington wants to call white black and
     distort truth.

     The main idea of the Hong Kong media's article was to report the US
     diplomat's interference in Hong Kong affairs, and her involvement in
     plotting subversive actions in the Middle East. The report has no
     intention at all to threaten Eadeh or her family. This is completely
     different from Hong Kong extreme opposition's acts: "Flesh search" Hong
     Kong police and their families and intimidate and persecute them.

     Hong Kong media has the right to report on US diplomats who actively
     participate and interfere in Hong Kong's situation, and help people
     understand the situation. This is media's job and has nothing to do with
     the government. The US State Department slanders the Chinese
     government and discriminates against Hong Kong media's rights, acting
     like an unreasonable political thug.

     The US has diplomatic ties with China and thus has a consulate general
     in Hong Kong. The consulate general interferes in Hong Kong's affairs,
     which seriously violates international law provisions on the role of
                                                                                   /
      diplomatic missions. TheDocument
Case 1:18-cv-02185-LJL         US State Department
                                          273-42 said,
                                                   Filed"This is what Page 3 of 3
                                                          04/06/20
       American diplomats do every single day around the world." Indeed, many
       countries are disturbed by thuggish US diplomacy. No matter how
       powerful the US is, it cannot justify instigating and interfering in other
       countries' affairs.

       Hong Kong's situation shows that the extreme opposition and violent
       groups are destroying the rule of law and intimidating citizens. They are
       becoming the thuggish protesters that impact on Hong Kong's order.
       Some also compare them to a "super gang," while others call them a
       "democratic gang" because they do things in the name of democracy but
       act against democracy. The US is their ringleader. They have together
       formed a "political thug" that messes up Hong Kong's situation.

       But they forget that turmoil is against the fundamental interests of the
       public. Hong Kong is at a critical point that people desperately want
       peace and stability. A few rioters cannot kidnap Hong Kong's young
       people in the long run.

       The US "ringleader" plays dirty tricks, but it does not have Hong Kong's
       governing rights. As Hong Kong's patriotic groups bravely stands out with
       the support of central government, conspiracy will be smashed, turmoil
       will be ended and rioters will be punished by law.



       RELATED ARTICLES:
       Hong Kong residents gather to express reverence to Chinese
       national emblem, flag
       Commissioner's office of China's foreign ministry in HK lodges
       representations with US Consulate General over meeting with
       "Hong Kong Independence" activists
       Cathay Pacific says it treasures business opportunities in Hong
       Kong and mainland amid criticism

       Posted in: EDITORIAL




                                                                                    /
